Citation Nr: 1443339	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), i.e., "head injury".

2.  Entitlement to service connection for vertigo, including especially as secondary to the head injury.

3.  Entitlement to service connection for a spine disorder, also as secondary to the head injury.

4.  Entitlement to service connection for a bilateral hand disorder.

5.  Entitlement to an initial compensable rating for right and left eye retinal detachment with retinal puckering status post laser repair, from November 13, 2006 to February 12, 2012; and a rating higher than 10 percent since February 13, 2012.

6.  Entitlement to an initial compensable rating for a laceration scar of the right eyebrow.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to December 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2006, July 2007, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In relevant part, the August 2006 rating decision denied service connection for a right hand disorder but granted service connection for bilateral (left and right ear) hearing loss, assigning an initial 0 percent (noncompensable) rating retroactively effective from March 31, 2006, the date of receipt of this claim.  Additionally, the July 2008 rating decision granted service connection for the right eyebrow scar, assigning a noncompensable rating retroactively effective from November 13, 2006, the date of receipt of this claim.  That decision also granted service connection for the right and left eye retinal detachment, status post laser repair, assigning separate noncompensable ratings retroactively effective for the right eye from November 13, 2006, and for the left eye from March 6, 2007, the date the RO had received the Veteran's statement asserting additional disability affecting his left eye.  As well, the June 2010 rating decision, in pertinent part, denied service connection for residuals of a head injury, vertigo claimed to be associated with the head injury, and a spine disorder also claimed to be associated with the head injury.  So this appeal partly concerns the denial of service connection for these additionally-claimed disabilities, but also for initial compensable ratings for the bilateral hearing loss, right eyebrow scar, and right and left eye retinal detachment, status post laser repair, which were determined to be service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others). 

The Board also notes that service connection for headaches as associated with the service-connected bilateral retinal detachment was established in a January 2014 rating decision issued during the pendency of this appeal.  And since the Veteran has not, in response, separately appealed either the rating or effective date assigned for this disability, that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

That January 2014 rating decision also increased the evaluation for his retinal detachment from separate noncompensable ratings for his right and left eyes to a single 10 percent rating for bilateral retinal detachment with retinal puckering status post laser repair.  This rating was retroactively effective from February 13, 2012, so all the way back to the date of receipt of these claims.  The Veteran since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that it is presumed he is seeking the maximum available rating, unless he expressly indicates otherwise).  So these claims now concern whether he was entitled to an initial compensable rating for his right eye disorder from November 13, 2006 until March 5, 2007, and initial compensable rating for his bilateral eye disorder from March 6, 2007 to February 12, 2012, and whether he has been entitled to a rating higher than 10 percent since February 13, 2012.

In October 2011, a hearing was held before local a Decision Review Officer (DRO), and, more recently, in April 2014, the Veteran testified at another hearing at the RO, this time however before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of both proceedings are in the claims file, so of record.  Also during the April 2014 Travel Board hearing, the Veteran and his representative provided additional evidence consisting of private medical evaluations and treatment records concerning a number of these disabilities at issue.  The Veteran also waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  At the conclusion of that April 2014 hearing, the presiding judge ordered the record held open for an additional 30 days to give the Veteran time to obtain and submit still additional supporting medical evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006).  To date, however, no further evidence has been submitted.

An additional issue of entitlement to service connection for depression, including as secondary to service-connected disabilities, has been raised by the record (see October 2011 DRO Hearing Transcript and May 2010 VA Psychiatry Examination Report), but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim.  During the October 2011 DRO hearing, the Veteran's representative indicated the Veteran was pursuing an additional claim of entitlement to service connection for depression, as secondary to the head injury, although the Board sees no evidence of such a claim in the records available to it.  To the extent, then, the RO has not received a claim of entitlement to service connection for depression, including as secondary to service-connected disabilities, the Board is referring this claim to the RO for appropriate action.  The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has clarified the meaning of the terms frequently used to determine the scope of a claim properly on appeal before the Board.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011).  A "claim" seeks entitlement to a benefit, a "theory" is a means of establishing entitlement to the benefit sought, and a "matter" is the entire subject under consideration.  Id.  All theories pertaining to the same benefit for the same disability are part of the same claim.  Id.; but see Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (distinguishing requests for revision of a decision on the grounds of clear and unmistakable error (CUE) under 38 U.S.C.A. § 5109(a) (West 2002)).  As the meaning of the term encompasses the entire subject under consideration by the adjudicatory body, the scope of the matter may be different at different stages of adjudication.  Hillyard, 24 Vet. App. at 355.

Accordingly, the Board has jurisdiction to adjudicate the merits of different theories, or questions, on a single matter because the Veteran's appeal properly brings all means of establishing entitlement to the benefit sought before the Board.  Godfrey v. Brown, 7 Vet. App. 398, 409 (1995); see also Hillyard, 24 Vet. App. at 355.  However, an NOD and Substantive Appeal (VA Form 9 or equivalent) filed by the Veteran cannot confer jurisdiction on the Board to review claims that are wholly separate and distinct from the claim presented to and adjudicated by the RO.  Jarrell, 20 Vet. App. at 332; Godfrey, 7 Vet. App. at 409.

Aside from this, the Board is remanding for further development the claims of entitlement to service connection for residuals of a head injury, vertigo, a spine disorder, and a hand disorder, as well as the claims of entitlement to entitlement to an initial compensable rating for the bilateral hearing loss and a rating higher than 10 percent since February 13, 2012 for the bilateral retinal detachment with retinal puckering status post laser repair.  The Board, however, is going ahead and deciding the claim of entitlement to an initial compensable rating from November 13, 2006 until February 12, 2012 for the right and left eye retinal detachment with retinal puckering status post laser repair, also the claim of entitlement to an initial compensable rating for the right eyebrow scar.

A portion of the Veteran's records are being maintained electronically in the Virtual VA and Veterans Benefits Management System (VBMS).  So any future consideration of his claims should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From November 13, 2006 until February 12, 2012, the Veteran did not have right eye corrected distance vision worse than 20/25 in the right eye and 20/30 in the left, and his right and left retinal detachment has not resulted in visual field loss, impairment of muscle function, or incapacitating episodes.

2.  He has competently and credibly reported experiencing peeling skin and decreased sensation on account of his right eyebrow scar.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for his right and left eye retinal detachment with retinal puckering status post laser repair from November 13, 2006 until February 12, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes (DCs) 6008, 6061-6080 (2007); 38 C.F.R. §§ 4.77, 4.79 DCs 6008, 6061-6080 (effective December 10, 2008).

2.  The criteria are met, however, for an initial rating of 10 percent, but no higher, for his right eyebrow scar.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7803, 7805 (effective from August 30, 2002 to August 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

As concerning these claims being decided (rather than remanded), for a higher initial rating for the facial scar and an initial compensable rating for the eye disorder prior to February 13, 2012, when, as here, a claim has been substantiated and an initial rating and effective date assigned, the filing of an NOD with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance in July 2008.

Moreover, neither the Veteran nor his representative has alleged any notice deficiency during the processing and adjudication of these claims, certainly none they consider unduly prejudicial - meaning necessarily outcome determinative of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the additional obligation to assist the Veteran with these claims, to this end his service treatment records (STRs), VA treatment records, VA examination reports and private treatment records that he identified as potentially relevant have been obtained and associated with his claims file so they may be considered.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wants to submit or have VA obtain.  See id.  

VA examinations of his eyes and facial scar were performed in June 2007, April 2008, November 2009, and February 2012.  The reports of these several VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate these service-connected disabilities dating back to 2006, so for the entire period at issue according to the applicable criteria found in two applicable versions of the regulations.  Thus, additional examination of these disabilities is not needed, especially since there is no evidence indicating there has been a material change in the severity of his scar or eye condition since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  

Regarding his hearings before the DRO and the undersigned Veterans Law Judge (VLJ) of the Board, 38 C.F.R. § 3.103(c)(2) requires that the officer chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To this end, during the Veteran's hearings all parties agreed as to the issues on appeal and there was a general discussion of evidence pertinent to these claims being decided.  Neither the Veteran nor his representative expressed dissatisfaction with the conducting of the hearings.  As such, the Board finds that, consistent with Bryant, the presiding DRO and VLJ complied with the duties set forth in § 3.103(c)(2).

Consequently, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and there is no prejudicial error with regards to VA's duties to notify and assist him with these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  The Board therefore is proceeding with the adjudication of these claims

II.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson, 12 Vet. App. at 126 (1999) (applying this concept to initial ratings).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the date of application for service connection.  See Fenderson, 12 Vet. App. at 126.

A.  Bilateral Eye Disorder

As mentioned, service connection was granted for the Veteran's right and left eye retinal detachment status post laser repair in a July 2007 rating decision.  In particular, as concerning the right eye retinal detachment, the RO assigned the Veteran a noncompensable rating retroactively effective from November 13, 2006, the date of receipt of the Veteran's claim for service connection for a right eye injury.  The Veteran's left eye retinal detachment was also assigned a noncompensable rating, retroactively effective from March 6, 2007, the date the RO received his statement asserting additional disability affecting his left eye.  So essentially, the Veteran was in receipt of a noncompensable rating for his right eye disorder from November 13, 2006 until March 5, 2007, and a noncompensable rating for his bilateral retinal detachment from March 6, 2007 onward.  The RO rated the right and left eye retinal detachment pursuant to DC 6008, which concerns retinal detachment.  See 38 C.F.R. § 4.84a (2007).  

That noncompensable rating remained in effect until the RO, in a January 2014 rating decision during the pendency of his appeal, increased the disability rating to 10 percent for bilateral retinal detachment with retinal puckering status post laser repair, retroactively effective from February 13, 2012, the date of the most recent VA ophthalmological examination.  The RO also changed the Diagnostic Codes under which his disability is rated, to 6008-6066.  See 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.).  Despite this, here, the Board is only concerning itself with the noncompensable ratings initially assigned his eye disorder prior to February 13, 2012, so specifically the noncompensable rating assigned his right eye disorder from November 13, 2006 until March 5, 2007, and the noncompensable rating assigned his bilateral eye disorder from March 6, 2007 to February 12, 2012.  The subsequent period, since February 13, 2012, is, as previously mentioned, being discussed in the remand portion below.

The criteria for evaluating certain disabilities of the eye have changed since the Veteran initiated his claim in 2006.

Under 38 C.F.R. § 4.84a, DC 6008 (2007) ("the old criteria"), a retinal detachment was to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Under the old criteria, a 10 percent disability rating also is warranted for visual impairment for only one service-connected eye if in that eye the corrected distance vision is between 20/40 and 20/100.  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  See 38 C.F.R. §§ 4.75, 4.84a (2007).  The Veteran has not presented evidence of a loss of visual field in the period before December 8, 2008, thus the old criteria providing higher ratings based on that will not be addressed. 

When both eyes are service connected, a compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), DCs 6078, 6079 (2007).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye.  38 C.F.R. § 4.84(a), DCs 6063-6078 (2007).

Under 38 C.F.R. § 4.79, DC 6008 (2013) ("the new criteria"), which became effective December 10, 2008, a retinal detachment is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  The Veteran has not submitted any evidence of any incapacitating episodes, and there is no evidence of record suggesting any loss of visual field, so the analysis will focus instead on the effect on his visual acuity. 

Under the new criteria, subject to the provisions of 38 C.F.R. § 3.383(a) (2013), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2013).  Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b) (2013). 

In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2013).

A 10 percent disability rating is warranted for visual impairment of one service-connected eye if in that eye the corrected distance vision is between 20/50 and 20/100.  38 C.F.R. § 4.79, DC 6066 (2013).  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  Id.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  38 C.F.R. §§ 4.79, DCs 6064-66 (2013).

When both eyes are service connected, a 10 percent rating is warranted when the best corrected distance visual acuity is 20/50 in one eye and 20/40 in the other, with higher ratings for additional impairment.  38 C.F.R. § 4.79, DC 6066 (2013).  A maximum, 90 percent rating under this DC is warranted where the best corrected distance visual acuity is 10/200 in each eye, and 100 percent ratings may be assigned for additional impairment of visual acuity under other DCs.  See, e.g., 38 C.F.R. §§ 4.79, DCs 6064-66 (2013).

Accordingly, for the period prior to December 10, 2008, only the old criteria for his eye condition may be applied.  Since then, both the old and the new criteria may be applied; however, the new criteria only may be applied prospectively, so only from the date of change going forward.  Also, VA will apply whichever version is more favorable.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; and VAOPGCPREC 7- 2003 (Nov. 19, 2003).

(i) November 13, 2006 to December 9, 2008

As discussed, the Veteran filed his initial claim for service connection for right eye retinal detachment in November 2006.  He subsequently submitted a March 2007 statement claiming a bilateral eye disorder, which the RO treated as a separate claim for service connection for left eye retinal detachment.  

He underwent his first VA examination in June 2007.  The examiner recorded the history of the Veteran's retinal detachment and subsequent laser repair.  He noted that the Veteran was previously noted to be a glaucoma suspect, but no diagnosis was rendered.  On examination his confrontation visual fields were normal.  Muscle function of both eyes was normal.  His corrected distance vision was 20/20- on the right and 20/20- on the left.  

On subsequent, April 2008 VA ophthalmological examination, the examiner noted the Veteran's history of horseshoe peripheral retinal tears in both eyes with limited right eye retinal detachment in peripheral retina with successful treatment by laser.  The examiner noted that the Veteran had "excellent best corrected visual acuity" of 20/25 in the right eye and 20/30 in the left.  The examiner noted the presence of early senile cataracts.  There was no limitation in central or peripheral vision due to the retinal tears.  The examiner additionally reviewed the Veteran's private ophthalmological treatment records and noted that recent January 2007 visual field testing was within normal limits.  See also Treatment Reports from Dr. G.M. dated from January 2004 to October 2007 (reflecting treatment for retinal tearing and a diagnosis of ocular hypertension).

Based on the Veteran's best corrected distance vison, measured as 20/20- bilaterally in June 2007 and as 20/25 in the right eye and 20/30 in the left in April 2008, his retinal detachment does not warrant a higher compensable evaluation under the old criteria found in 38 C.F.R. § 4.84a, either during the period from November 13, 2006 until March 5, 2007, during which only his right eye retinal detachment was service connected, or from March 6, 2007 to December 9, 2008, during which he was service-connected for bilateral retinal detachment.  See 38 C.F.R. §§ 4.75, 4.84a (2007), DCs 6008, 6061-6079 (2007).  Under the old criteria, a compensable disability rating of 10 percent is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079 (2007).  Thus, the medical evidence of record does not reflect visual acuity rising to the levels required for a compensable rating.

Moreover, he has not presented any other evidence from this initial period that affords him a higher rating under the applicable codes.  His private ophthalmological treatment records from Dr. G.M. do not evidence any additional symptomatology or pathology of his eyes that would warrant a higher rating.  See Treatment Reports from Dr. G.M. dated from January 2004 to October 2007.  As such, entitlement to a compensable rating for the Veteran's retinal detachment, status post laser repair, prior to December 10, 2008, is denied.

(ii) December 10, 2008 to February 12, 2012

His next VA examination occurred in November 2009.  The history of his bilateral retinal detachment and subsequent surgical repair was documented.  On examination his confrontation visual fields were normal.  Visual field testing was full and symmetrical.  Muscle function of both eyes was normal.  The VA ophthalmologist noted that the Veteran was found to be a glaucoma suspect based on pressure testing, but no diagnosis was rendered.  The examiner additionally noted the presence of a macular pucker in the left eye.  His corrected distance vision was 20/20-1 on the right and 20/25-2 on the left.  

Private ophthalmological treatment records from Dr. G.M. do not reflect any additional diagnosed pathology of the eyes.  See Treatment Notes from Dr. G.M. dated from February to August 2009.  Moreover, post-2008 private visual acuity testing from August 2009 reflects results of 20/25 and 20/20, without indication of the corresponding eye, and testing from January 2012 shows results of 20/30 and 20/40, also without indication of the corresponding eye.

Importantly, none of the bilateral corrected distance vison measurements rise to a level commensurate with a compensable rating, either under the old or the new criteria.  See 38 C.F.R. §§ 4.75, 4.84a (2007), DCs 6008, 6061-6079 (2007); 38 C.F.R. §§ 4.79, DCs 6008, 6064-66 (2013).  There is similarly no evidence of additional pathology of his eyes during this period from December 10, 2008 to February 12, 2012 so as to warrant a higher rating under the applicable diagnostic codes.  Because there is no evidence of record showing the Veteran is warranted a compensable rating, either for his right eye disorder from November 13, 2006 to March 5, 2007, or for his bilateral eye disorder from March 6, 2007 to February 12, 2012, under either the old or the new criteria, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  Instead, the preponderance of the evidence is against this claim of entitlement to higher ratings and it must be denied. 

In making this determination, the Board considered the possibility of a separate rating for the Veteran's scarring and macular puckering as observed during his various examinations.  See, e.g., April 2008 VA Examination Report (noting retinal scarring); November 2009 VA examination report (finding left eye macular puckering).  Under both the old and new criteria, DC 6011 provides a 10 percent rating for "retinal scars, atrophy, or irregularities."  However, there is no evidence that these scars result in an "irregular, duplicated, enlarged, or diminished image." 

The Board also contemplated the special consideration for paired organs found in both the old and new criteria in 38 C.F.R. § 3.383.  Under the old criteria, however, § 3.383 is applicable only when impairment of vision in each eye is rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye is 20 degrees or less, which was not shown in the period when the Veteran was only service connected for his right eye.  The Veteran has been service connected for both eyes since March 6, 2007, so the new criteria do not apply.  And in any event, under the new criteria, § 3.383 is applicable only when there exists blindness in both eyes, which was never shown to be the case. 

B.  Right Eyebrow Scar

Service connection was granted for a right eyebrow scar in a July 2007 rating decision forming the basis of this appeal.  A noncompensable (i.e., 0 percent) rating was initially assigned, retroactively effective from November 13, 2006, the date of receipt of the Veteran's service connection claim.  See 38 C.F.R. § 3.400(b)(1)(ii).  He disagrees with this rating.

The RO has rated the scar on the Veteran's right eyebrow as 0 percent disabling pursuant to DC 7805, which pertains to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, on the basis that the scar is faint, small, stable, and asymptomatic with no associated functional limitations or other abnormalities.

The Board notes that the scheduler criteria by which scars are rated were revised since the Veteran filed his original claim for service connection on November 13, 2006.  See 73 Fed. Reg. 54708 (September 23, 2008).  Effective October 23, 2008, these amendments specifically concern 38 C.F.R. § 4.118, DCs 7800-05, and were implemented to more clearly reflect VA policies concerning the evaluation of scars.  The revised rating criteria are inapplicable prior to their effective date; rather, they may only be applied prospectively, though VA adjudicators may consider the applicability of both the revised and former versions of the rating criteria for the period since the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; and VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).  Accordingly, the Board will consider applicable provisions of both the unrevised and revised provisions, although if an award is warranted under the revised provisions the award could only be effective as of the date of the revision.  

To warrant a higher initial schedular rating, the Veteran must show that the scar is deep (associated with underlying soft tissue damage) and nonlinear, measuring at least 6 square inches, or superficial and nonlinear, measuring at least 144 square inches, or unstable or painful, or functionally disabling (criteria for a 10 percent rating).  38 C.F.R. § 4.118, DCs 7801-7805 (effective from August 30, 2002 to August 22, 2008).  

Here, according to the results of VA scar examinations in March 2008 and February 2012, the Veteran's scar is small (measuring between 1 and 2 cm long by 0.1 cm wide, so 0.1 to 0.2 square centimeters).  It is also faint, stable, and asymptomatic with no associated functional limitations or other abnormalities.  See March 2008 VA Examination Report; February 2012 VA Examination Report.

Still, at his April 2014 Board hearing, the Veteran reported that he experiences frequent peeling skin and sensitivity at the site of his scar.  In this regard, the Veteran, even as a layperson, is competent to establish the presence of peeling and sensitivity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and" may provide sufficient support for a claim . . ."); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds his lay statements concerning this also credible, so ultimately probative, despite peeling and sensitivity not being noted or observed objectively during either of his VA examinations specifically for his scar.  And, under the criteria in effect prior to October 23, 2008, Diagnostic Code 7803 calls for a maximum 10 percent evaluation for a superficial scar, i.e., one that is not associated with underlying soft tissue damage, where, for any reason, there is frequent loss of covering of skin over the scar (unstable).  38 C.F.R. § 4.118, DC 7803, Notes (1) and (2). (effective from August 30, 2002 to August 22, 2008).  Thus, as the Veteran has competently and credibly testified that he experiences frequent loss of skin at the site of his right eyebrow laceration, the Board is granting the Veteran a higher 10 percent rating for this scar pursuant to 38 U.S.C.A. § 4.118, DC 7803 (effective August 30, 2002).  See also 38 C.F.R. § 4.118, DC 7804 (2013) (providing a 10 percent rating for one scar that is painful or unstable).

An even higher rating is not warranted under either the pre-October 2008 or current criteria.  See 38 C.F.R. § 4.118, DCs 7801-7805 (effective from August 30, 2002 to August 22, 2008); 38 C.F.R. § 4.118, DCs 7800-7805 (2013).  In this regard, the Veteran's scar is not deep, is not of sufficient size or configuration to cover a total surface area of at least 6 square inches (39 square centimeters), and is not functionally disabling.  See 38 C.F.R. § 4.118, DCs 7801-7805 (effective from August 30, 2002 to August 22, 2008); 38 C.F.R. § 4.118, DCs 7800-7805 (2013).  Thus, the preponderance of the evidence is against assignment of a rating higher than 10 percent for this scar.

III.  Extra-schedular Consideration

As for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the schedular criteria are adequate to rate the Veteran's right eyebrow scar and right and left eye retinal detachment.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

In Thun, the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that either the Veteran's right eyebrow scar, or his right and left eye retinal detachment status post laser repair, present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and he does not manifest or describe symptoms or consequent impairment that is outside of that in the criteria.  As to his right eyebrow scar, his reported symptoms (i.e., peeling and sensitivity) are fully addressed by the rating criteria.  38 C.F.R. § 4.118, DCs 7801-7805 (effective from August 30, 2002 to August 22, 2008); 38 C.F.R. § 4.118, DCs 7800-7805 (2013).  Additionally, his right and left eye retinal detachment, status post laser repair, is manifested by symptoms and functional impairment (i.e., decreased visual acuity, scarring) contemplated by, and indeed directly addressed in, the rating criteria.  See 38 C.F.R. §§ 4.75, 4.84a (2007), DCs 6008, 6061-6079 (2007); 38 C.F.R. §§ 4.79, DCs 6008, 6064-66 (2013).  As noted above, the applicable criteria for the assignment of a compensable rating have not been met.  The specific diagnostic criteria adequately addresses the Veteran's symptoms referable to his service-connected eye disability; namely, problems with visual acuity.  Thus, as the rating criteria fairly account for his symptoms and consequent impairment, including from his descriptions during his VA treatment and in his statements submitted in conjunction with his claims, the Board cannot conclude that he has an exceptional disability picture as to render the schedular rating criteria inadequate.  

The first stage of the standard for determining availability of an extra-schedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  

In sum, there are no symptoms or functional impairment associated with the Veteran's right eyebrow scar or his left and right eye retinal detachment left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Moreover, there are no "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Therefore, this case is not being referred for extra-schedular consideration.  See id.

Finally, the Board notes that, according to the recent holding in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The claim of entitlement to an initial compensable rating for the right and left eye retinal detachment with retinal puckering status post laser repair, from November 13, 2006 to February 12, 2012, is denied.

But a higher 10 percent initial rating is granted for the right eyebrow scar, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Further development of the evidence is necessary before the Board may adjudicate the remaining claims that also are on appeal of entitlement to service connection for residuals of a TBI (i.e., "head injury"); service connection for vertigo, including especially as secondary to the head injury; service connection for a spine disorder, also as secondary to the head injury; service connection for a disorder of the right hand; an rating in excess of 10 percent for bilateral retinal detachment with retinal puckering status post laser repair, since February 13, 2012, and an initial compensable rating for service-connected bilateral hearing loss. 


Head Injury, Vertigo, and Back Disorder

As concerning the Veteran's claim of entitlement to service connection for residuals of a head injury, the Veteran contends that he sustained this head trauma when he fell from the top bunk struck his forehead/brow area during his active service.  His service treatment records (STRs) from January 1963 reflect that he fell from a bunk bed and sustained a 1.5 inch laceration to his eyebrow.  He was afforded a VA neurological examination in May 2010.  The examiner found that the Veteran did not currently manifest any residuals of a traumatic brain injury, although no computed tomography (CT) scan of the head had been done and no x-rays had been performed.  

Subsequent private treatment records from Dr. H.J.G., however, contain a January 2012 radiology report of an MRI of the Veteran's brain, which shows "[m]oderately severe generalized cerebral atrophy and mild chronic small vessel ischemic white matter."  Dr. H.J.G. provided a May 2014 letter in which he attributed the atrophy present on the MRI to the Veteran's in-service head trauma.  He did not, however, provide any rationale for this etiological opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale].")

Additionally, the Veteran testified at the April 2014 Board hearing that he experienced vertigo and dizziness, along with a history of "passing out" for which he was hospitalized on at least one occasion.  See Layno v. Brown, 6 Veteran. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim . . ."); Barr v. Nicholson, 21 Veteran. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Given the evidence of record reflecting a pathology of trauma to his brain, and given that the Veteran has competently and credibly reported experiencing residual neurological symptomatology including vertigo and dizziness, and given that the examiner in May 2010 did not apparently have all the facts and information necessary to render a fully informed opinion as he did not review or request CT scans or X-rays of the Veteran's brain, another evaluation and supplemental opinion are necessary before the Board may move forward with the adjudication of this claim for service connection for residuals of head trauma.  The examiner should be asked to diagnose all residuals attributable to the Veteran's head injury and to opine as to whether any identified conditions are related to service in light of the Veteran's competent reports of experiencing vertigo and dizziness, and the medical evidence indicating severe cerebral atrophy related to traumatic injury.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, as noted, the Veteran reported that he was previously hospitalized for an incident of fainting ostensibly related to his dizziness and vertigo.  However, no records of that admission have, as yet, been obtained.  Thus, on remand, request should be made for any additional private treatment records reflecting treatment for any residuals of head injury, to specifically include the hospitalization described during the April 2014 Board hearing.  

As the Veteran also asserts entitlement to service connection for vertigo and a spine disability partly on the basis that they are secondary to his head injury, these claims are "inextricably intertwined."  Thus, the vertigo and back claims are not ripe for adjudication and also must be remanded.  See, e.g., Harris v. Derwinski, 1 Veteran. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Hand Disorder

As to the Veteran's claim of entitlement to service connection for a hand disorder, the Veteran claims that he has a current disorder affecting his hands that is the result of an injury during his active military service.  Specifically, he asserts that he fell from a truck while on active duty and injured his palm when he used his hand to break his fall.  He maintains that he has experienced hand symptoms, including pain and cramping, ever since.

The Veteran was provided VA examinations in August 2006 and November 2009.  Those VA examinations and opinions are inadequate to decide this claim, however.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  In this regard, the August 2006 VA examiner based the negative etiological opinion primarily upon the absence of evidence of complaints of or treatment for a hand injury prior to the October 1966 separation examination reflecting that the Veteran reported pains in his right hand due to a fall from a truck in 1963.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  In basing his opinion upon the lack of contemporaneous evidence of a right hand injury in the Veteran's STRs, the examiner failed to provide a sufficient basis for his negative etiological opinion.  

Moreover, the medical opinion provided by the November 2009 VA examiner is also inadequate, as it was partially based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.).  Specifically, the November 2009 VA examiner, in opining that the Veteran's current right hand pathology was less likely than not related to his active service, based his opinion on his finding that "[t]here is no evidence on xray of a previous injury."  However, the Board sees that additional relevant VA treatment records contain a May 2006 VA primary care follow up note which includes a radiologic report showing that X-rays of the right hand performed in March 2006 reflect a "[s]mall bony density in the soft tissues near the distal end of the proximal phalanx of right thumb probably due to old injury."  Thus, according to these other records, there is X-ray evidence of a previous injury to his right hand.  

Also, subsequent private treatment records from Dr. H.J.G. contain a January 2012 radiology report of an MRI of the Veteran's right hand, which shows "degenerative changes of the right thumb and fingers."  Dr. H.J.G. provided a May 2014 letter in which he attributed this degenerative pathology to the Veteran's in-service hand injury; however, he failed to provide any rationale supporting his etiological opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008). 

There are thus conflicting medical opinions of record regarding the etiology of the Veteran's right hand disorder, although none of these opinions are adequate to decide this claim.  Accordingly, the Board finds that another VA examination for an addendum medical nexus opinion is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one); and see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examiner should be asked to opine as to whether any current right hand disability is related to service in light of the Veteran's competent reports of an in-service injury and the subsequent medical evidence indicating a previous traumatic injury to his hand.  Jandreau, 492 F. 3d 1372; see also Davidson, 581 F.3d 1313.

Bilateral Retinal Detachment

As noted previously, the Veteran's bilateral retinal detachment with retinal puckering status post laser repair, has been in receipt of a 10 percent rating since February 13, 2012, the date of the VA examination reflecting impairment of central visual acuity.  During his April 2014 hearing, the Veteran alleged that the February 2012 examination did not provide an accurate assessment of the severity of his eye disability.  Additionally, he asserted that his bilateral eye disorder had significantly worsened since that February 2012 examination.  

As to the inaccuracy of that examination, the Veteran asserted that the VA examiner failed to diagnose his glaucoma.  He stated that, at the time of the VA examination in February 2012, he had been diagnosed with glaucoma by his private ophthalmologist.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a Veteran's lay report of a contemporaneous diagnosis is competent, but the Board also must determine whether the lay testimony is additionally credible as to, in turn, ultimately have probative value or weight).  However, he testified that his private ophthalmologist informed him after the VA examination that the eye drops prescribed for his glaucoma could reduce his symptoms to the point of precluding a definitive diagnosis.  See April 2014 Board Hearing Testimony.  In this regard, the Veteran's medical history is an area in which he is competent to testify.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).

Also at the April 2014 Board hearing, the Veteran testified that since his February 2012 VA examination, he has undergone cataract surgery and his visual acuity has declined.  He also testified that he experiences pain in his eyes.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination).  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).

Accordingly, a new examination is warranted to determine the nature, symptomatology, and severity attributable to the Veteran's bilateral retinal detachment with retinal puckering status post laser repair.  Additionally, as the Veteran continues to undergo private ophthalmological treatment, all relevant private records should be obtained, especially those records evidencing a diagnosis of glaucoma.

Bilateral Hearing Loss

With regards to his claim for a compensable rating for his bilateral hearing loss, during the Veteran's April 2014 hearing, he testified that he believed his hearing had worsened, even since his most recent March 2012 VA audiological examination.  It has now been more than 2 years since that last examination.  Therefore, the Veteran should be afforded a new VA examination reassessing the severity of his bilateral hearing loss.  See Olsen, 3 Vet. App. at 482; Proscelle, 2 Vet. App. at 632.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday, 7 Vet. App. at 526 (1995).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995) (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the records of all relevant VA or other treatment or evaluation for the Veteran's disorders.  If his authorization is needed, have him complete the necessary form (VA Form 21-4142).  This specifically includes obtaining the records of his private ophthalmological treatment as well as any treatment for his claimed head injury residuals, to include his hospitalization for neurological symptoms including loss of consciousness.  See April 2014 Board Hearing Testimony.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for another VA Traumatic Brain Injury (TBI) examination by a clinician with appropriate expertise to determine the full extent of the Veteran's residuals of his head injury.  The claims file must be made available to and reviewed by the examiner for the pertinent history. This includes a complete copy of this remand.  All appropriate testing should be performed, including any necessary CT scans of the head.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any residuals of his head injury, including insofar as whether the Veteran has vertigo, dizziness, concentration problems, etc. 

The examiner also should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current head injury residuals incepted during the Veteran's active military service, or within one year of his discharge, or are otherwise related or attributable to any disease, event, or injury in service, but particularly the incident in service in January 1963 when he fell from his bunk and struck his head.  

Also, as to the Veteran has claimed service connection for vertigo and a spine disorder, including as secondary to the head injury, the examiner should determine whether his claimed head injury has either caused or alternatively is aggravating any current vertigo or spine disability.  

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

Although the examiner should review the entire record in conjunction with rendering the requested opinions, he or she must specifically consider and address the following:

*  The February 2007 Private Medical Opinion and the June 2007, April 2008, and December 2009 VA Eye Examination Reports reflecting the opinions of various medical professionals that the Veteran's in-service injury was severe enough to cause retinal tearing and detachment;

*  The May 2010 VA Neurological Examination finding that, while the Veteran did have a traumatic brain injury during his active service, there were no currently diagnosed residuals attributable to his head injury;

*  The January 2012 Private Diagnostic Radiology Report showing that an MRI of the Veteran's brain reflected "[m]oderately severe generalized cerebral atrophy and mild chronic small vessel ischemic white matter";

*  The May 2014 Letter from Dr. H.J.G., the Veteran's private treating physician, attributing the atrophy present on the MRI to the Veteran's in-service head trauma; 

*  The April 2014 Board Hearing Testimony in which the Veteran testified that he experienced vertigo and dizziness, along with a history of "passing out" for which he was hospitalized on at least one occasion.  See Layno v. Brown, 6 Veteran. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim . . .").

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

3.  Also, schedule an appropriate VA examination for supplemental comment regarding the nature and etiology of the Veteran's claimed right hand disorder.  The claims file must be made available to and reviewed by the examiner for the pertinent history.  This includes a complete copy of this remand.  All indicated tests and studies should be performed.

The examiner also should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current right hand disorder incepted during the Veteran's active military service, or within one year of his discharge, or is otherwise related or attributable to any disease, event, or injury in service, but particularly the incident in service in 1963 when he fell from a truck and injured his hand.

Although the examiner should review the entire record in conjunction with rendering the requested opinions, he or she must specifically consider and address the following:

*  The October 1966 Report of Medical Examination, which notes the Veteran's complaints of pains in his right hand since his 1963 fall from a truck;

*  A May 2006 VA primary care follow up note which includes a radiologic report showing that X-rays of the right hand performed in March 2006 reflect a "[s]mall bony density in the soft tissues near the distal end of the proximal phalanx of right thumb probably due to old injury";

*  The January 2012 Private Diagnostic Radiology Report, which reflects that an MRI of the Veteran's right hand revealed "degenerative changes of the right thumb and fingers";

*  The May 2014 Letter from Dr. H.J.G., the Veteran's private treating physician, attributing the degenerative pathology of the his right hand to the in-service hand injury;  

*  The April 2014 Board Hearing Testimony in which the Veteran testified that he injured his right hand during service and has experienced symptoms including pain since that time.  See Layno, 6 Veteran. App. at 469 (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim . . .").

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

4.  Also, schedule another VA ophthalmological  examination to reassess the nature and severity of the Veteran's service-connected bilateral retinal detachment with retinal puckering status post laser repair.  The claims file must be made available to and reviewed by the examiner for the pertinent history.  This includes a complete copy of this remand.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  

Although the examiner should review the entire record for the pertinent medical and other history in conjunction with the assessment of the severity of the Veteran's bilateral eye disorder, he or she must specifically consider and address the Veteran's lay statements regarding the nature and severity of his symptoms, including specifically his April 2014 Board hearing testimony regarding eye pain and declining visual acuity.

First, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's eyes.  

The VA examiner should indicate all present symptoms attributable to the bilateral retinal detachment with retinal puckering status post laser repair, in accordance with the applicable rating criteria found at 38 C.F.R. § 4.79, DCs 6008, 6011, 6061-6080.  See also 38 C.F.R. §§4.75-4.78.

If eye disorders other than the service-connected bilateral retinal detachment with retinal puckering status post laser repair, are diagnosed, the examiner is asked to specifically determine if the symptoms attributable to any nonservice-connected conditions (i.e. glaucoma, cataracts, etc.), are so inseparable from those attributable to the Veteran's service-connected bilateral retinal detachment with retinal puckering status post laser repair, that they are part and parcel of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).  

If not, the examiner should state whether these separate and distinct diagnoses with differing symptomatology are, nevertheless, related to or manifestations of the Veteran's service-connected bilateral retinal detachment with retinal puckering status post laser repair.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that separate and distinct manifestations should be compensated under different diagnostic codes, even where they are attributable to the same injury); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

5.  Also, schedule another VA audiological examination to reassess the nature and severity of the Veteran's service-connected bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner for the pertinent history.  This includes a complete copy of this remand.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  

The VA examiner should indicate all present symptoms and manifestations attributable to the bilateral hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  This includes indicating the effect, if any, the hearing loss has on the Veteran's social and occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

6.  Review the medical examination reports to ensure they adequately respond to the above instructions, including that they each provide adequate explanations in support of the opinions stated and that they each address all applicable rating criteria.  If any report is deficient in any respect, return the file to that examiner for further review and all necessary additional discussion.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate review of these claims.

The Veteran has the right to submit additional evidence concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to further develop these claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


